


Exhibit 10.29

 

FIRST AMENDMENT TO  LEASE

 

This FIRST AMENDMENT TO LEASE (“Amendment”) is made as of February 21st, 2014,
between RREF II FREEWAY ACQUISITIONS, LLC, a Delaware limited liability company
(“Landlord”), and ITERIS, INC., a Delaware corporation (“Tenant”), with
reference to the following:

 

RECITALS

 

A.                                    Tenant and Landlord’s
predecessor-in-interest, Crown Carnegie Associates, LLC, a Delaware limited
liability company (“Crown”) are parties to that certain Office Lease, dated as
of May 24, 2007 (“Lease”), pursuant to which Tenant leased from Crown certain
office space within the office building at 1700 E. Carnegie Avenue, Suites 100 &
200, Santa Ana, California, as more particularly described in the Lease
(“Premises”) within the complex known as Freeway Corporate Park (“Development”);

 

B.                                    Landlord acquired the Development,
including the Premises, from Crown on or about May 30, 2013;

 

C.                                    The current term of the Lease, exclusive
of available option periods, expires on January 31, 2015; and

 

D.                                    Landlord and Tenant desire to amend the
Lease to reduce the size of the Premises, extend the term of the Lease and make
certain other modifications to the Lease, upon the terms and conditions set
forth herein.

 

NOW, THEREFORE, for good, valuable and sufficient consideration received,
Landlord and Tenant hereby agree as follows:

 

1.                                      Terms.  All capitalized terms used but
not defined herein shall have the meaning given to them in the Lease.

 

2.                                      Premises.  Tenant desires to relinquish
to Landlord 11,059 rentable square feet within Suite 100 of the Premises
(“Returned Space”).  Effective upon the Commencement Date as amended herein, the
Premises shall be reduced to 41,057 rentable square feet and 37,225 usable
square feet.  Suite 100 shall contain approximately 28,423 rentable square feet
and 25,455 usable square feet.  Suite 200 shall remain unchanged.  Exhibit A to
the Lease depicting the Premises is hereby deleted in its entirety and replaced
with Exhibit A attached hereto.

 

3.                                      Term.  The Term is hereby amended to be
ninety-six (96) months, commencing on the Commencement Date as amended herein. 
Provided Tenant has executed and delivered this Amendment to Landlord on or
before February 18, 2014, the Commencement Date is hereby amended to be April 1,
2014.  If Tenant does not execute and deliver this Amendment to Landlord on or
before February 18, 2014, the Commencement Date shall be delayed to May 1,
2014.  The Expiration Date is hereby amended to be the date immediately
preceding the date which is ninety-six (96) months following the Commencement
Date; provided, however, that if

 

1

--------------------------------------------------------------------------------


 

the Commencement Date of this Amendment is a date other than the first day of a
month, the Expiration Date shall be the last day of the month which is
ninety-six (96) months after the month in which the Commencement Date falls. 
All references to the Term set forth in the Lease shall now mean and refer to
the Term set forth herein.

 

4.                                      Option to Extend Term.  Tenant currently
has one (1) Option to extend the Term for a period of five (5) years as set
forth in Section 1.2 of the Lease.  Landlord hereby grants to Tenant an one
(1) additional Option to extend the Term for a period of five (5) years, so that
Tenant now has a total of two (2) consecutive five (5) year Options to extend
the Term.  The terms of Section 1.2 of the Lease shall continue to govern with
respect to each Option.

 

5.                                      Base Rent.  Upon the Commencement Date
as amended herein, the amount of Base Rent shall be adjusted as follows:

 

Months

 

Rent per square foot

 

Monthly Base Rent

 

1-4

 

$

0.00

 

$

0.00

 

5-12

 

$

1.85

 

$

75,955.45

 

13-24

 

$

1.90

 

$

78,008.30

 

25-36

 

$

1.95

 

$

80,061.15

 

37-48

 

$

2.00

 

$

82,114.00

 

49-60

 

$

2.05

 

$

84,166.85

 

61-72

 

$

2.10

 

$

86,219.70

 

73-84

 

$

2.15

 

$

88,272.55

 

85-96

 

$

2.20

 

$

90,325.40

 

 

6.                                      Tenant’s Share; Base Year; Operating
Expenses.  Effective as of the Commencement Date as amended herein, Tenant’s
Share is hereby amended to be 52.291% with respect to the Project and 32.009%
with respect to the Development.  Effective as of the Commencement Date as
amended herein, the Base Year is hereby amended to be Calendar Year 2014. 
Notwithstanding anything to the contrary in the Lease: (a) Tenant shall not be
responsible to pay for Tenant’s Share of excess Operating Expenses, if any, for
the first twelve (12) months of the Term following the Commencement Date as
amended herein; (b) the amount of Operating Expenses that are controllable by
Landlord shall be capped on a cumulative and compounded basis at five percent
(5%) annually; and (c) all costs related to bringing the Development into
compliance with the Americans With Disabilities Act of 1990 (“ADA”) shall be
excluded from Operating Expenses.

 

7.                                      Tenant Improvement Allowance.  Landlord
shall provide to Tenant an allowance for Tenant Improvements (defined below) to
be made to the Premises in the amount of up to Eight Dollars ($8.00) per
rentable square foot for a total of Three Hundred Twenty-Eight Thousand Four
Hundred Fifty-Six Dollars ($328,456) (“Tenant Improvement Allowance”).  Tenant
may use all or any portion of the Tenant Improvement Allowance for all
improvements to the Premises and other related work, including but not limited
to: (a) space planning and construction drawings; (b) profit, overhead and
general conditions of contractors; (c) purchase or installation of
telephone/computer cabling costs; (d) the cost to purchase or lease any
furniture,

 

2

--------------------------------------------------------------------------------


 

fixtures and equipment for the Premises; or (e) such other improvements or
repairs to the Premises as Tenant elects (collectively, “Tenant Improvements”). 
In addition, Tenant may apply the Tenant Improvement Allowance toward Base Rent,
in which event such credit shall be applied toward the next months’ Base Rent
following Landlord’s receipt of written notice thereof from Tenant.  The Tenant
Improvement Allowance must be utilized by Tenant on or before the date that is
twelve (12) months after the Commencement Date as amended herein.  After such
date, any unused amount of the Tenant Improvement Allowance shall no longer be
available to Tenant.  Landlord shall pay the Tenant Improvement Allowance to
Tenant within thirty (30) days after Landlord’s receipt of (as applicable):
(a) copies of all invoices for the Tenant Improvements; (b) final as-built plans
for Tenant Improvements; (c) copies of all permits for Tenant Improvements, if
any; and (d) unconditional lien releases from Tenant’s general contractor and
all subcontractors. The Tenant Improvements and any other Alternations made by
Tenant remain subject to the requirements of Section 11 of the Lease; provided,
however, that Landlord will not be entitled to receive an
“administrative/coordination fee” (as described in Section 11.2 of the Lease). 
All improvements to the Premises made by Tenant covered by the Tenant
Improvement Allowance shall become the property of Landlord upon the expiration
or sooner termination of this Lease.  Tenant shall be solely responsible for all
costs to improve or repair the Premises in excess of the Tenant Improvement
Allowance, including any costs to bring the Premises into compliance with the
ADA.  Landlord shall be responsible for the cost of demising the Premises to
exclude the Returned Space from the Premises and any improvements and repairs to
the Returned Space, including the creation of a corridor to connect the lobby
with the restrooms (as shown on attached Exhibit A) and any costs associated
with ADA compliance within the Returned Space.  Landlord and Tenant each agree
to be responsible to pull their own permits for their respective work.

 

8.                                      Parking Spaces.  The number of
unreserved parking spaces allotted to Tenant is hereby reduced to one hundred
twenty-eight (128) unreserved parking spaces.  All other terms related to
parking spaces and the Parking Lot remain unchanged.

 

9.                                      Additional Allowance.  Pursuant to
Section 2.1.2 of Exhibit D to the Lease, Tenant has been making monthly payments
of $1,550.62 to reimburse Landlord for the Additional Allowance.  Effective as
of the Commencement Date as amended herein, Landlord hereby waives the entire
outstanding balance of the Additional Allowance and Tenant shall have no further
obligation to reimburse Landlord for the Additional Allowance.

 

10.                               Lease Unchanged and Complete.  Except as
changed by this Amendment, the Lease remains unchanged and contains the entire
agreement of Landlord and Tenant with respect to the Premises.  Landlord and
Tenant each represent and warrant it does not believe or claim there are any
oral or written agreements between Landlord and Tenant relating to the Premises,
and that it is not relying on any agreements relating to the Premises, other
than those agreements contained in the Lease as amended by this Amendment.

 

11.                               Authority.  Each person signing this Amendment
on behalf of Landlord or Tenant represents and warrants that that party has duly
authorized him or her to execute and deliver this Amendment and by so doing to
bind that party.

 

3

--------------------------------------------------------------------------------


 

12.                               Counterparts.  This Amendment may be signed in
any number of counterparts, each of which shall constitute one and the same
instrument.

 

[Signatures on following page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 

“LANDLORD”

 

 

 

RREF II FREEWAY ACQUISITIONS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

RREF II REI, LP,

 

 

a Delaware limited partnership,

 

 

its Sole Member

 

 

 

 

 

 

 

 

By:

Rialto Partners GP II, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

By:

Rialto Capital Advisors, LLC,

 

 

 

 

a Delaware limited liability company,

 

 

 

 

its Attorney in fact

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mike Farley

 

 

 

 

Name:

Mike Farley

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

“TENANT”

 

 

 

ITERIS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Abbas Mohaddes

 

Name:

Abbas Mohaddes

 

Title:

CEO

 

 

 

 

 

By:

/s/ Dan Gilliam

 

Name:

Dan Gilliam

 

Title:

Assistant Secretary

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PREMISES

 

[See attached]

 

EXHIBIT A

 

--------------------------------------------------------------------------------

[g143215ki03i001.jpg]

1ST FLOOR TENANT SQUARE FOOTAGE: 126,289 USF 1ST FLOOR GIVE-BACK SQUARE FOOTAGE:
410,182 USF COMMON AREAS OWNER TO CONSTRUCT 1 HOUR RATED CORRIDOR EXTENSION FROM
LOBBY TO RESTROOMS. CORRIDOR TO INCLUDE ALL WALLS, CEILINGS, LIGHTING, FIRE
SPRINKLER, FLOOR AND WALL FINISHES. FINISHES TO BE CONSISTENT WITH LOBBY
FINISHES. AREA OF CORRIDOR INDICATED BY. INCLUDE RECESSING 1TERIS ENTRY DOORS.
OWNER TO DEMISE THE GIVE BACK SPACE FROM ITERIS SPACE. PROVIDE NEW WALLS TO
SECURE SPACE. REWORK HVAC, LIGHTING 4 POWER SO EACH SPACE IS SEPARATE. FINISH
WALLS ON GIVE BACK SIDE OF WALLS, RELOCATE DOOR TO ELECTRICAL ROOM SO ACCESS TO
ELECTRICAL ROOM IS INSIDE ITERIS’S SPACE. NEW 48’ DOOR FOR COMPUTER ROOM ACCESS.
ITERIS 1700 CARNEGIE SANTA ANA, CA EXHIBIT A 1ST FLOOR EXHIBIT

 

 

[g143215ki05i001.jpg]

EXHIBIT “A” PREMISES Suite 200 EXHIBIT A” -2-

 

 
